



Exhibit 10.9


FIRST AMENDMENT TO
2016 EMPLOYMENT AGREEMENT


This First Amendment (this “Amendment”) to the 2016 Employment Agreement,
effective as of August 1, 2016 (the “Employment Agreement”), by and among BB&T
Corporation (“BB&T”), Branch Banking and Trust Company and Brantley Jacob
Standridge (“Executive”), is entered into as of May __, 2019, and amends the
Employment Agreement with effect upon, and subject to, the consummation of the
transactions (the “Merger”) contemplated by the Agreement and Plan of Merger,
dated as of February 7, 2019, by and between BB&T and SunTrust Banks, Inc. (the
“Merger Agreement”). Capitalized terms used herein without definitions have the
meanings ascribed to such terms in the Employment Agreement.
WHEREAS, Executive is party to the Employment Agreement, which, pursuant to the
Notice of Non-Extension of Term, dated as of March 1, 2019, will expire on March
1, 2022, unless earlier terminated in accordance with Section 1.6 of the
Employment Agreement;
    
WHEREAS, in furtherance of the retention and integration planning associated
with the Merger, the Compensation Committee of the Board of Directors of BB&T
has determined that it is in the best interests of BB&T and its shareholders to
amend the Employment Agreement to modify and clarify the intent of certain
provisions; and
WHEREAS, this Amendment shall be entered into as of the date first above written
and be binding as of such date, but shall only become effective as of upon, and
subject to, the consummation of the Merger, provided that as of such date,
Executive has remained in continuous employment with Employer.
NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:
1.
The parenthetical in Section 1.7.3(i) of the Agreement is hereby amended in its
entirety to read as follows:

(including, without limitation, compliance with the nonsolicitation covenants of
Sections 2.1(iii), (iv) and (v), it being agreed that the noncompetition
covenants of Sections 2.1(i) and (ii) shall not apply upon a termination Without
Just Cause)
2.
The parenthetical in Section 1.7.4(i) of the Agreement is hereby amended in its
entirety to read as follows:

(including, without limitation, compliance with the nonsolicitation covenants of
Sections 2.1(iii), (iv) and (v), it being agreed that the noncompetition
covenants of Sections 2.1(i) and (ii) shall not apply upon a Good Reason
Termination)
3.
Each of Section 1.7.3(ii), Section 1.7.4(ii) and Section 1.7.5(ii) of the
Agreement is hereby amended in its entirety to read as follows:

(ii)    Any unvested benefits of Executive under any employee stock-based, cash
long-term incentive performance awards or other benefit plan or arrangement
(other than the award under the synergy incentive award letter between Executive
and BB&T dated May 17, 2019 (the “Synergy Letter”), which will vest and be
payable in accordance with the terms of the Synergy Letter) shall become fully
and immediately vested, with performance awards for which the performance period
is not complete as of the Termination Date to be earned as provided in the
applicable award agreement, and the payment or delivery of such awards or
benefits shall be accelerated to the extent permitted by Section 409A or other
applicable law and the terms of such plan or arrangement.





--------------------------------------------------------------------------------





4.
Each of Section 1.7.3 and Section 1.7.4 of the Agreement is hereby amended to
add the following clause (v) immediately following clause (iv) of such Sections
1.7.3 and 1.7.4:

(v)    If the Termination Date occurs prior to the payment of the annual bonus
in respect of the Termination Year (other than with respect to a termination in
2022, in which case, Executive shall be eligible for a full annual cash bonus in
respect of the 2021 year, but not an annual bonus, prorated or otherwise, in
respect of the 2022 year), Executive shall receive an annual bonus in respect of
the Termination Year, prorated if the Termination Date occurs prior to December
31 of such year (the “Prorated Annual Bonus”). Any such Prorated Annual Bonus
shall equal the product of (A) the actual annual bonus that would have been
earned by Executive in respect of the Termination Year had Executive’s
employment not terminated and (B) a fraction, the numerator of which is the
number of days elapsed in the Termination Year through and including the
Termination Date, and the denominator of which is the total number of days in
the Termination Year. Any Prorated Annual Bonus shall be paid in accordance with
the applicable bonus plan at the same time annual bonuses are paid to senior
executives of Employer generally, but in no event later than March 15 of the
calendar year following the Termination Year.
5.
Section 2.1 of the Agreement is hereby amended to add the following immediately
after the end of the last sentence thereof:

Notwithstanding anything to the contrary contained herein, including clause
(iii) of the last sentence of Section 1.7.1, the noncompetition covenants of
Sections 2.1(i) and (ii) shall not apply upon a termination Without Just Cause
or a Good Reason Termination, and for the avoidance of doubt, in the event of a
termination of employment for any reason following March 1, 2022, the
obligations under Section 2.1 of the Employment Agreement shall be inapplicable.
6.
Section 3.12(f) of the Agreement is hereby amended in its entirety to read as
follows:

f. “Compensation Continuance Period” means the time period commencing with the
Commencement Month and ending on the date that coincides with the expiration of
the thirty-six (36)- consecutive-month period which began with the Commencement
Month.
7.
Section 3.12(n) of the Agreement is hereby amended in its entirety to read as
follows:

n. “Termination Compensation” means a monthly cash amount equal to one-twelfth
(1/12th) of the highest amount of the annual cash compensation (including cash
bonuses and other cash-based compensation, including for these purposes amounts
earned or payable whether or not deferred) received by Executive during any one
of the three (3) calendar years immediately preceding the calendar year in which
Executive’s Termination Date occurs or, if higher, during any one of the three
(3) calendar years immediately preceding the calendar year in which the date of
consummation of the merger of BB&T and SunTrust Banks, Inc. (the “Merger”)
occurs (such highest amount, the “Highest Prior Year Compensation”); provided
that, if the cash compensation received by Executive during the Termination Year
exceeds the Highest Prior Year Compensation the cash compensation received by
Executive during the Termination Year shall be deemed to be Executive’s highest
amount of annual cash compensation for purposes of calculating the Termination
Compensation. In no event shall Executive’s Termination Compensation include
equity-based compensation (e.g., income realized as a result of Executive’s
exercise of non-qualified stock options or other stock-based benefits) or any
retention or integration bonus awarded in connection with the Merger, including
the award under the Synergy Letter.
8.
This Amendment shall be binding on the parties hereto effective as of the date
hereof but shall only become effective as of upon, and subject to, the
consummation of the Merger, provided that as of such date, Executive has
remained in continuous employment with Employer. If the Merger is abandoned and
the Merger Agreement is terminated in accordance with its terms, this Amendment
shall be of no force.






--------------------------------------------------------------------------------





9.
In all other respects, the parties hereby ratify and affirm the terms of the
Agreement. This Amendment may be executed in several counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement.






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date hereof.
BB&T CORPORATION




Name: Kelly S. King
Title: Chairman and Chief Executive Officer
BRANCH BANKING AND TRUST COMPANY




Name: Kelly S. King
Title: Chairman and Chief Executive Officer
BRANTLEY JACOB STANDRIDGE


____________________________________





